                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  JEFF W. HAITHCOTE,                              )
                                                  )
               Plaintiff,                         )
                                                  )            No.    4:18-CV-019-PLR-CHS
  v.                                              )
                                                  )
  OFFICER JORDAN, OFFICER                         )
  CROW, and OFFICER COOPER,                       )
                                                  )
               Defendants.                        )

                                  MEMORANDUM OPINION

        This is a pro se prisoner’s civil rights complaint for violation of 42 U.S.C. § 1983 that is

 proceeding only as to Plaintiff’s claim that after he was assaulted by another inmate, Defendants

 Cooper, Jordan, and Crow forced him to walk despite Plaintiff repeatedly informing them that his

 hip was broken [Doc. 17 p. 13]. Now before the Court is Defendants Cooper and Jordan’s motion

 to dismiss the complaint on the ground of qualified immunity [Doc. 37] and Plaintiff’s motion for

 default judgment as to Defendant Crow [Doc. 40]. Plaintiff filed a response and memorandum in

 opposition to Defendants’ motion to dismiss [Docs. 39 and 41], and Defendants filed a reply [Doc.

 42]. For the reasons set forth below, Defendants Cooper and Jordan’s motion to dismiss [Doc. 37]

 will be GRANTED, Plaintiff’s motion for default judgment as to Defendant Crow [Doc. 40] will

 be DENIED, Defendant Crow will be DISMISSED without prejudice, and this action will be

 DISMISSED.

        I.      MOTION TO DISMISS

                A. Standard of Review

        To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

 on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,




Case 4:18-cv-00019-PLR-CHS Document 43 Filed 06/05/20 Page 1 of 6 PageID #: 242
 550 U.S. 544, 570 (2007)). A claim for relief is implausible when “the well-pleaded facts do not

 permit the court to infer more than the mere possibility of misconduct.” Id. at 679. In considering

 a motion to dismiss, a court must take all factual allegations in the complaint as true. See, e.g.,

 Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). However, the Supreme Court has cautioned:

                        Determining whether a complaint states a plausible claim for
                relief will. . . be a context-specific task that requires the reviewing
                court to draw on its judicial experience and common sense. But
                where the well-pleaded facts do not permit the court to infer more
                than the mere possibility of misconduct, the complaint has alleged-
                but it has not “show[n]”- “that the pleader is entitled to relief.” Fed.
                Rule Civ. Proc. 8(a)(2).

 Iqbal, 556 U.S. at 679 (internal citations omitted).

        Additionally, while Plaintiff’s claim survived the Court’s initial review under the Prison

 Litigation Reform Act (“PLRA”), the standard for overcoming a Rule 12(b)(6) motion is a higher

 bar. See, e.g., Leach v. Corr. Corp. of Am., No. 3:16-CV-2876, 2017 WL 35861, at *3 (M.D.

 Tenn. Jan. 4, 2017) (stating the required PLRA screening is “a lower burden for the plaintiff to

 overcome in order for his claims to proceed” than a motion to dismiss under Rule 12(b)(6)).

                B. Legal Standards for Qualified Immunity and Use of Force

        In their motion to dismiss, Defendants Cooper and Jordan have pled the defense of

 qualified immunity. Qualified immunity protects governmental employees from individual, civil

 liability as long as their conduct does not violate clearly established “constitutional rights of which

 a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). An

 evaluation of qualified immunity requires the Court to conduct a three-pronged inquiry: (1)

 whether there was a constitutional violation; (2) whether the violated right was “clearly-

 established;” and (3) whether the official’s actions were objectively unreasonable. Williams v.

 Mehra, 186 F.3d 685, 691 (6th Cir. 1999).




                                                   2

Case 4:18-cv-00019-PLR-CHS Document 43 Filed 06/05/20 Page 2 of 6 PageID #: 243
        For a right to be clearly established, “at the time of the officer’s conduct, the law [must

 have been] sufficiently clear such that ‘every reasonable official would understand what he is doing

 is unlawful.’” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Ashcroft v. al-

 Kidd, 563 U.S. 731, 741 (2011)). Once qualified immunity has been pled by a defendant, the

 plaintiff bears the burden of rebutting the defense by showing “that the challenged conduct violated

 a constitutional or statutory right, and that the right was so clearly established at the time of the

 conduct ‘that every reasonable official would have understood that what he [was] doing violate[d]

 that right.’” T.S. v. Doe, 742 F.3d 632, 635 (6th Cir. 2014) (citing Ashcroft, 563 U.S. at 741). In

 short, this defense that protects “all but the plainly incompetent or those who knowingly violate

 the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).

        The parties agree that Plaintiff was a pretrial detainee at the time of this incident [Doc. 38

 p. 4; Doc. 41 p. 4]. Thus, Plaintiff’s use of force claim falls under the due process clause of the

 Fourteenth Amendment. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015). In evaluating

 such a claim, the relevant inquiry is whether “the force purposely or knowingly used [] was

 objectively unreasonable.” Id. at 2473. This determination must be based on the specific facts of

 the case, viewed from the “perspective of a reasonable officer on the scene, including what the

 officer knew at the time, not with the 20/20 vision of hindsight.” Id. The court must also take into

 account “the ‘legitimate interests that stem from [the government’s] need to manage the facility in

 which the individual is detained’” and appropriately defer to “‘policies and practices that in th[e]

 judgment’ of jail officials that ‘are needed to preserve internal order and discipline and to maintain

 institutional security.’” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 540, 547 (1979)).

                C. Party Allegations

        In his complaint, Plaintiff alleges that after he had “an adverse reaction” to a medication

 and a fellow inmate attacked him, Defendants violated his constitutional rights by forcing him to

                                                   3

Case 4:18-cv-00019-PLR-CHS Document 43 Filed 06/05/20 Page 3 of 6 PageID #: 244
 walk and then placing him in a restraint chair despite Plaintiff telling them at least three times that

 he had a broken hip [Doc. 1 p. 10].

        In their motion to dismiss, Defendants argue that they are entitled to qualified immunity

 because Plaintiff did not sufficiently allege in his complaint that Defendants reached the

 conclusion that Plaintiff was injured before forcing him to walk and that Plaintiff’s allegations

 actually establish that Defendants sought to protect him, rather than harm him [Doc. 38 p. 4–5].

 Defendants also assert that Plaintiff had no constitutional right to be removed from the attack in a

 certain way and that he therefore has not alleged a violation of a constitutional right [Id. at 6–7].

        In his response in opposition to Defendants’ motion to dismiss, Plaintiff states that when

 Defendants first approached him after the attack, he was still in the arms of his attacker, who

 weighs in excess of two hundred and fifty pounds, is built like a linebacker, and had just “lifted,

 and drove [Plaintiff] into the concrete floor,” and that as he “clearly” could not get up and walk,

 Defendants cuffed him, forced him to walk while they assisted him on each side and from the back,

 and then placed him in a restraint chair to await an ambulance [Doc. 41 p. 2–3]. Plaintiff asserts

 that these actions (1) show that Defendants knew that he was injured and acted maliciously and

 wantonly and (2) violated policies under which Defendants should have cleared uninjured parties

 from the area and locked down inmates to allow medical staff to evaluate him [Id. at 3–5].

        In their reply, Defendants assert that Plaintiff’s additional factual allegations that

 Defendants saw Plaintiff in the arms of his attacker and then assisted him with walking in his

 response further support their defense of qualified analysis [Doc. 42].

                D. Analysis

        Plaintiff’s allegations in his complaint and his response to Defendants’ motion to dismiss

 fail to “nudge[] the[] claims across the line from conceivable to plausible,” and therefore fail to



                                                   4

Case 4:18-cv-00019-PLR-CHS Document 43 Filed 06/05/20 Page 4 of 6 PageID #: 245
 state a claim for violation of a constitutional right against Defendants. Twombly, 550 U.S. at 570;

 see also Scheid v. Fanny Farmer Candy, 859 F.2d 434, 437 (6th Cir. 1988) (holding complaint

 must plead facts in support of material elements of claim). Specifically, accepting Plaintiff’s

 allegations as true, it is apparent that not every reasonable officer would have perceived that

 Defendants’ acts of helping Plaintiff walk away from his attacker and strapping him in a restraint

 chair to wait for an ambulance was unlawful under the circumstances that Defendants observed—

 namely, Plaintiff still in the arms of his attacker (who was in excess of two-hundred and fifty

 pounds and built like an NFL linebacker) and stating that he had a broken hip. Rather, it is apparent

 that a reasonable officer could have believed that getting Plaintiff away from his attacker to a safe

 place to await an ambulance was the best and most efficient way to ensure both institutional safety

 and Plaintiff’s safety.

         In other words, even if the Court assumes that Defendants drew the conclusion that Plaintiff

 had been harmed in the inmate attack on him, Plaintiff simply has not alleged facts that allow the

 Court to plausibly infer that Defendants’ acts of assisting him with walking away from his attacker

 and restraining him in a chair while they waited for an ambulance were plainly incompetent or

 knowingly in violation of well-established law in light of the circumstances that Defendants

 observed. As such, Defendants Cooper and Jordan’s motion to dismiss this action on the ground

 of qualified immunity [Doc. 37] will be GRANTED.

         II.     MOTION FOR DEFAULT JUDGMENT

         Plaintiff has also filed a motion for default judgment as to Defendant Crow [Doc. 40].

 However, the record reflects that this Defendant has not been served with process, as after the

 Court had the Sheriff of Bedford County provide any information to which he had access that

 would assist the United States Marshals Service in effectuating service on this Defendant to the



                                                  5

Case 4:18-cv-00019-PLR-CHS Document 43 Filed 06/05/20 Page 5 of 6 PageID #: 246
 Court [Doc. 27], the summons issued for this Defendant to the address that the Sheriff provided

 for him was returned unexecuted with a notation indicating that he had moved without leaving a

 forwarding address [Doc. 34].

        Thus, despite the best efforts of Plaintiff, the Court, and the United States Marshals

 Service, Defendant Crow has not been served with process. Thus, Plaintiff’s motion for default

 judgment [Doc. 40] will be DENIED and Plaintiff’s claim against Defendant Crow will be

 DISMISSED without prejudice pursuant to Rule 4(m).

        III.   CONCLUSION

        For the reasons set forth above:

        1. Defendants’ motion to dismiss on the ground of qualified immunity [Doc. 37] will be
           GRANTED;

        2. Plaintiff’s motion for default judgment [Doc. 40] will be DENIED;

        3. Defendant Crow will be DISMISSED without prejudice from this action;

        4. This action will be DISMISSED; and

        5. The Court CERTIFIES that any appeal from this decision would not be taken in good
           faith, and that Plaintiff will be DENIED leave to proceed in forma pauperis on any
           subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:

                                      ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                               6

Case 4:18-cv-00019-PLR-CHS Document 43 Filed 06/05/20 Page 6 of 6 PageID #: 247
